        Case 1:18-cr-00601-PGG Document 454 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

             -   v. -                                             ORDER

 DAVID CARDONA-CARDONA,                                       18 Cr. 601 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              A change of plea hearing for Defendant David Cardona-Cardona will be held on

Monday, April 26, 2019 at 1:00 p.m. The hearing will take place in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       April 19, 2021
